Case 9:20-mj-08216-BER Document 33 Entered on FLSD Docket 11/05/2020 Page 1 of 4




                              UNITED STATES DISTRCT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-mj-8216-BER

  UNITED STATES OF AMERICA,

  v.

  DANIEL SLATER,

                 Defendant,

                                               /

                                PRETRIAL DETENTION ORDER

         The Court, pursuant to 18 U.S.C. § 3142, commonly known as the Bail Reform Act of

  1984, hereby ORDERS Defendant, DANIEL SLATER, detained prior to trial as a danger to the

  community and a flight risk. The Court specifically finds that no condition or combination of

  conditions will reasonably assure Defendant’s appearance in court or the safety of the community.

  The Court makes the following findings of fact and statement of reasons for the detention:

         a)      The nature and circumstances of the offense charged.

         Defendant is charged by Criminal Complaint with use of interstate commerce facilities to

  commit murder-for-hire, in violation of 18 U.S.C. § 1958. If convicted, he faces up to 10 years in

  prison, up to 3 years of supervised release, a $250,000 fine, and a $100 special assessment. In

  addition, Defendant is charged with possession with intent to distribute a controlled substance, in

  violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. If convicted, he faces up to 20 years in

  prison to be followed by a substantial term of supervised release, and significant financial

  penalties.

         b) The weight of the evidence against Defendant.




                                                   1
Case 9:20-mj-08216-BER Document 33 Entered on FLSD Docket 11/05/2020 Page 2 of 4




         The weight of the evidence against Defendant is strong. At the pretrial detention hearing,

  the Court took judicial notice of the Criminal Complaint.        In addition, Federal Bureau of

  Investigations Special Agent Jessie Apaza testified. These sources established as follows.

         On February 24, 2020, law enforcement discovered a deceased female within the

  Everglades National Park. During the course of investigating the discovered body, law

  enforcement interviewed a witness that claimed Defendant asked the witness to kill Defendant’s

  ex-girlfriend (“Individual 1”) in exchange for drugs and money. On further investigation, law

  enforcement discovered a Cooperating Human Source (“CHS”), and after conducting an interview,

  CHS agreed to work with law enforcement.

         On June 3, 2020, Defendant instructed CHS to “get [Individual 1] by Sunday.” Defendant

  went into detail regarding violent acts he wanted done to Individual 1 and her family. Defendant

  further stated he would give CHS $200 and narcotics to sell.

         On June 4, 2020, Defendant informed CHS over the telephone where to meet an associate

  of Defendant’s to collect the narcotics. CHS arrived at the location and retrieved a substance from

  Defendant’s alleged associate which field tested positive for cocaine.

         On June 8, 2020, Defendant further discussed the details of the planned murder with CHS.

  Defendant and CHS drove by the house of Individual 1 and discussed murdering Individual 1’s

  sister (Victim 2) and her sister’s husband (Victim 3). On June 10, 2020, Defendant and CHS

  discussed payment for this alleged murder plot. At this time, CHS told Defendant he would employ

  a hitman to effectuate this murder. The hitman was an undercover FBI agent.

         On June 12, 2020, CHS telephoned Defendant and informed him that the murders were

  complete. CHS and Defendant arranged a meeting for a partial payment for the murders. CHS




                                                  2
Case 9:20-mj-08216-BER Document 33 Entered on FLSD Docket 11/05/2020 Page 3 of 4




  produced a doctored photograph which depicted the deceased bodies of Victims 2 and 3. At this

  time, Defendant handed CHS $400 for the murders, and promised to pay more at a later date.

         c) Defendant’s history, characteristics, and criminal history.

         Defendant is a 51-year-old man who has lived in the Southern District of Florida for over

  25 years. The Defendant has access to large sums of cash, and has allegedly attempted to pay for

  the murder of multiple individuals. He is currently separated from his wife and the three share two

  sons and one minor daughter.

         Defendant has a considerable criminal history. He has prior convictions for battery,

  engaging in business or contracting without certification, grand theft, and scheme to defraud. He

  has a history of violating his probation and is associated with the use of alias birthdates.

         Lastly, Defendant has access to large sums of money and the source of that money is not

  entirely clear. He claims to own a landscaping business since 2011, but state records show that

  landscaping’s business registration is inactive. Defendant reports prior employment in various

  ventures ranging from home inspections to internet cafes.

         d) The nature and seriousness of the danger to any person or the community that would

             be posed by Defendant’s release, and the likelihood of Defendant’s appearance in court

             if released.

         The Court finds that no condition or combination of conditions will reasonably assure the

  safety of the community or Defendant’s appearance in court as required.              The nature and

  seriousness of the charges coupled with the numerous unsavory associates Defendant apparently

  has at his disposal weigh heavily in the Court’s determination. Defendant’s criminal history, use

  of alias information, and history of probation violations also factor into the Court’s determination

  that Defendant poses a danger to the community and a flight risk.


                                                    3
Case 9:20-mj-08216-BER Document 33 Entered on FLSD Docket 11/05/2020 Page 4 of 4




         Accordingly, the Court ORDERS that Defendant shall be DETAINED as a danger to the

  community and a flight risk. Defendant is hereby committed to the custody of the Attorney

  General for confinement in a corrections facility separate, to the extent practicable, from persons

  awaiting or serving sentences or being held in custody pending appeal. Defendant must be

  afforded reasonable opportunity to confer privately with counsel. On order of a United States

  court or on request of a Government attorney, the person in charge of the corrections facility where

  Defendant is confined must deliver Defendant to the U.S. Marshal for the purpose of a court

  appearance.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 4th day of November, 2020.




                                                               DAVE LEE BRANNON
                                                               U.S. MAGISTRATE JUDGE




                                                   4
